Citation Nr: 1454391	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central VA Health Care Network (SCVAHCN) in Flowood, Mississippi


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred on December 7, 2010, for emergency-room treatment at Sacred Heart Hospital in Pensacola, Florida.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1987.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2011 decision of the VA SCVAHCN in Flowood, Mississippi.  

She testified in support of this claim during a December 2013 hearing at the Regional Office (RO) in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board hearing."  A transcript of the proceeding is of record.

FINDINGS OF FACT

1.  On December 7, 2010, the Veteran sought unauthorized emergency room treatment at Sacred Heart Hospital in Pensacola, Florida, a non-VA medical facility, for complaints of pain in her lower back and right leg.  

2.  At the time of that treatment, she was rated permanently and totally disabled due to service-connected disabilities.

3.  She already has paid the costs associated with that treatment, in installments, but is now seeking reimbursement of those expenses.

4.  The most probative (meaning most competent and credible) medical evidence of record indicates her lower back and right leg pain was not of such a nature or severity that any delay in seeking immediate medical treatment would have been hazardous to her life or health - that is, placed her health in serious jeopardy or caused serious impairment to bodily functions or serious dysfunction of a bodily organ or part.

5.  It was feasible for her, instead, to have obtained this treatment from VA.

CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement of these unauthorized medical expenses incurred on December 7, 2010, for this emergency-room treatment at Sacred Heart Hospital in Pensacola, Florida.  38 U.S.C.A. §§ 1703, 1728 (West 2002); 38 C.F.R. §§ 17.52-17.54, 17.120-21 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements, including those applicable to claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33.  According to 38 C.F.R. § 17.124, a claimant has a duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When the adjudicator disallows such a claim, VA is required to notify the claimant of the reasons and bases for denial and his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Here, to this end, in a December 2011 notice letter, the initial written determination, and a Statement of the Case (SOC), VA so notified the Veteran. 

II.  Analysis

The Veteran seeks reimbursement for unauthorized medical expenses incurred on December 7, 2010, for emergency-room treatment at Sacred Heart Hospital in Pensacola, Florida.  According to written statements she submitted in March and June 2011 and her December 2013 hearing testimony, there was no VA facility reasonably accessible to her at that time.  She bases this assertion on the severity of her condition, which allegedly precluded her from driving to Biloxi, Mississippi, the location of the closest VA (hours away), and the lateness of the hour (20:46) upon her entrance into the hospital.  

She also claims that the nature of her emergency that night was hazardous to her health.  Allegedly, VA had issued her medication to be used for the condition for which she sought emergency treatment, but because the prescription was written incorrectly (indicated to take when in pain, rather than twice daily), it did not alleviate the condition, causing it to spiral out of control.  She asserts that VA also made her condition more hazardous by failing to prescribe muscle relaxants in conjunction with the pain medication.

There are two avenues for obtaining reimbursement for the expenses of private medical care, described at 38 U.S.C.A. §§ 1725 and 1728.  Section 1725 authorizes reimbursement for emergency treatment for eligible Veterans with nonservice-connected conditions, see also 38 C.F.R. §§ 17.1000-17.1008.  Section 1728 authorizes reimbursement for emergency treatment for eligible Veterans with service-connected conditions.  See 38 C.F.R. § 17.120-17.121.

According to rating decisions of record, the Veteran has standing to bring this claim under 38 U.S.C.A. § 1728, as one who has permanent and total service-connected disability.  38 U.S.C.A. § 1728(a)(3).


In this scenario, when VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  The Veteran here has not alleged and the evidence does not show that she sought and received prior authorization from VA for the treatment she received on December 7, 2010 at Sacred Heart Hospital in Pensacola, Florida.  She also does not allege that she applied to VA for such authorization within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the initial determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  

Therefore, to establish her entitlement to reimbursement of the unauthorized medical expenses she incurred at Sacred Heart Hospital under 38 U.S.C.A. § 1728, she must satisfy the following criteria:  

(a) The emergency care and services were rendered: 
(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. §§ 1725(f)(1), 1728(c); see also Swinney v. Shinseki, 23 Vet. App. 257, 263 (2009).  The standard for emergency treatment is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the individual's health in serious jeopardy, or causing serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  


Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. at 264-266. 

A VA facility is considered not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.  

In the July 2011 decision of the VA SCVAHCN, a reviewing VA physician denied the Veteran's claim for reimbursement of the unauthorized medical expenses incurred on December 7, 2010, for emergency-room treatment at Sacred Heart Hospital in Pensacola, Florida, on two bases:  (1) that the treatment was for a 
non-emergent condition; and (2) that the Veteran could have obtained satisfactory treatment at a VA facility that was feasibly available.  

As previously indicated, at the time the treatment was rendered, the Veteran was in receipt of a permanent and total disability rating, satisfying one of the three criteria of 38 U.S.C.A. § 1728, noted above.  The Board acknowledges and has considered her assertions in this case, but agrees, however, with the one medical opinion of record that the evidence does not satisfy the other two criteria.  Her claim, therefore, must be denied since she must satisfy all, not just some, of these criteria.

On December 7, 2010 at 8:46pm, she presented to the emergency room at Sacred Heart Hospital with a complaint of lower back pain into her toes.  She described the pain as continuous and cramping, affecting her back and right leg, with an onset of that day at 2:00pm (testified that it initially had manifested when she was holding the door open for her brother).  She indicated that she had found no relief with prescribed medications.  A nurse noted that the Veteran had more than one then recent emergency room visit for the same complaint.  X-rays showed marked spondylosis without acute pathology.  A physical evaluation confirmed pain in the back to the right leg, but revealed no numbness, motor weakness, bowel or bladder incontinence, abdominal pain, fever, sciatica, tingling, or dysuria.  A doctor administered Dilantin and Tobaxin, which improved the Veteran's pain, and indicated that she had no neurofocal deficits.  The doctor discharged her home with a diagnosis of lumbar radiculopathy and in stable condition, advised her to return if the pain worsened or she experienced urinary/bowel incontinence or retention, and also advised her to follow up with her primary care physician at the VA clinic in Pensacola, Florida, for the earliest appointment available.  

According to the Veteran's June 2011 statement, she indeed followed up at the VA clinic the very next morning, whereupon a doctor allegedly rewrote her prior VA prescription and prescribed muscle relaxants.  According to her testimony, she could not do so the prior day because, by the time her pain began to worsen at approximately 5:30pm or 6:00pm, the local VA clinic (in Pensacola, 3.7 miles away) already was closed.  

A prudent layperson, one with just an average knowledge of health and medicine, could not have reasonably expected the absence of immediate medical attention to result in placing her health in serious jeopardy or causing serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  Although she described her back and right leg pain as severe on admission to the emergency room and medical professionals confirmed that she appeared uncomfortable and in pain, there is no indication she had any serious medical condition associated with the pain.  She was not in respiratory distress and was not experiencing motor weakness or numbness or urinary or bladder dysfunction.  All pertinent systems other than her spine were normal.  Had the medical professionals found her condition to be emergent surely they would not have discharged her approximately four hours later with instructions to visit her primary care physician and return only if the pain worsened or she experienced urinary/bowel incontinence or retention.  

In addition, a VA or other Federal facility/provider was feasibly available for treatment earlier that day, including from 2:00p.m. until closing (likely around 5:00p.m.), and during the next day (likely beginning 12 hours after the emergency room visit, not a stretch given the non-emergent nature of the condition).  

According to the record, although the closest open VA was too far away given the hour, the Veteran had a history of visiting the private emergency room, including for the condition for which she sought treatment on December 7, 2010.  It seems unlikely that she only ever experienced back and right leg pain at night when the VA clinic was closed.

Considering all of this, the most probative (meaning most competent and credible) medical and other evidence of record establishes that her lower back and right leg pain was not of such a nature or severity that any delay in seeking immediate medical treatment would have been hazardous to her life or health - that is, placed her health in serious jeopardy or caused serious impairment to bodily functions or serious dysfunction of a bodily organ or part.  Given that and because it was feasible for her to obtain this treatment from VA, either earlier in the day or the next day, the Board concludes that the criteria for entitlement to reimbursement for these unauthorized medical expenses incurred on December 7, 2010, for this emergency-room treatment at Sacred Heart Hospital in Pensacola, Florida, are not met.  The evidence is not in relative equipoise, instead, the preponderance of the evidence is against the claim, so the benefit-of-the-doubt doctrine is inapplicable.


ORDER

This claim for reimbursement of the unauthorized medical expenses incurred on December 7, 2010, for the emergency-room treatment at Sacred Heart Hospital in Pensacola, Florida, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


